Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-5, 7-9, 25 and 26 of R. Ridgeway et al., US 16/547,468 (August 21, 2019) are pending.  Claims 4 and 5 to the non-elected inventions stand withdrawn from consideration.  Claims 1-3, 7-9, 25 and 26 are under examination on the merits and stand rejected.  

Election/Restrictions 

Applicant previously elected Group (I), claims 1-3 and 6-11 without traverse in the Reply to Restriction Requirement filed on October 20, 2020.  Claims 4 and 5 to the non-elected inventions of Groups (II) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  Applicant has cancelled claims to the inventions of Groups (III) and (IV).  In view of the foregoing, the Examiner’s restriction/election requirement is maintained as FINAL.  

Pursuant to the Election of Species Requirement, Applicant respectively elected tetravinylsilane for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Claims 1-3, 7-9, 25 and 26 read on the elected species.  The elected species was searched and found to be unpatentable pursuant to  35 U.S.C. 103.  Pursuant to MPEP § 803.02, the search was not extended.  As such, the provisional election of species is maintained as provisional pursuant to 37 CFR 1.142(b) but no claims are withdrawn pursuant to the provisional election of species requirement.  See, MPEP § 803.02.  


Withdrawal Claim Rejections 35 U.S.C. 112(a)

Rejection of claims 25 are 26 under 35 U.S.C. 112(a) as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments and comment.  

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Rejection of claims 1-3, 7-9, 25 and 26 under AIA  35 U.S.C. 103 as being unpatentable over the combination of Y. Khoroshavina et al, 83 Russian Journal of General Chemistry, 1039–1042 (2013) (“Khoroshavina”) and T. Wilkins, Metano Tote Talk Blog (2017) (“Wilkens”) in view of either of W. Ziche et al. US 2011/0118493 (2011) (“Ziche”) and/or Ereztech LLC, Safety Data Sheet (2016) (“Ereztech”) or the combination of Ziche and Ereztech is maintained.  

Rejection of claims 1-3, 7-9, 25 and 26 under AIA  35 U.S.C. 103 as being unpatentable over the combination of Y. Isono e al., JP 2018052918 (Apr. 5, 2018) (“Isono”) and T. Wilkins, Metano Tote Talk Blog (2017) (“Wilkens”) in view of either of W. Ziche et al. US 2011/0118493 (2011) (“Ziche”) and/or Ereztech LLC, Safety Data Sheet (2016) (“Ereztech”) or the combination of Ziche and Ereztech is maintained.  


THE PRIOR ART

Y. Khoroshavina et al, 83 Russian Journal of General Chemistry, 1039–1042 (2013) (“Khoroshavina”)

Khoroshavina teaches that tetravinylsilane was isolated by vacuum distillation, with addition of 1 mol % of cobalt(III) acetylacetonate as a polymerization inhibitor.  Khoroshavina at page 1041, col. 2.  

Y. Isono e al., JP 2018052918 (Apr. 5, 2018) (“Isono”)

An English-language translation of Y. Isono e al., JP 2018052918 (Apr. 5, 2018) (“Isono”) is attached as the second half of this reference.  Isono thus consists of 50 total pages (including the English-language portion).  Accordingly this Office action references page numbers in the following format “xx/50”.  

Isono teaches isolation of tetravinylsilane by distillation with a GC purity of 99 area %.  Isono at pages 46-47/50, [0067].  

W. Ziche et al. US 2011/0118493 (2011) (“Ziche”)

Ziche teaches that silanes bearing unsaturated organic groups are usually purified by distillation, which likewise entails a considerable polymerization risk due to the thermal stress necessary for the distillation and that there is also a risk of polymerization during storage of these compounds.  Ziche at page 1, [0004].  

Ereztech LLC, Safety Data Sheet (2016) (“Ereztech”) 

Ereztech teaches that tetravinylsilane (<=100%) was offered for sale on or about May 6, 2016.  Ereztech at page 3. Ereztech teaches that the tetravinylsilane should be stored under an inert gas and that contact with water liberates toxic, highly flammable gas and to keep away from flame, sparks, excessive temperatures and open flame. Ereztech at page 6.  Ereztech teaches to keep container tightly closed and sealed until ready for use. Id.  Ereztech teaches that tetravinylsilane should be stored in original container protected from direct sunlight in a dry, cool and well-ventilated area, away from incompatible materials (oxidizing agents, heat/fire sources) and food and drink. Id.  

T. Wilkins, Metano Tote Talk Blog (2017) (“Wilkens”)

Wilkens teaches that transporting and storing chemical compounds is a complex and potentially dangerous proposition. Wilkens at page 1/6.  There are thousands of industrial chemicals, many of which are toxic to humans and the environment.  Id.  Wilkens teaches that stainless steel is the material of choice when transporting chemicals.  Id.  Wilkens further teaches that it's vitally important that chemical containers are rust proof and resistant to the abrasive action of chemicals and solvents. Wilkens at page 2/6.  Wilkens teaches that if a tank is compromised, the contents will leak, potentially causing harm to people or the environment and that stainless steel tanks are well suited for the job. Id.  Wilkens teaches that not only do they resist chemicals stored inside them, they are also tolerant of the often abrasive solvents used in cleaning.  Id. Wilkens further teaches that the properties of stainless steel totes, such as ease of cleaning, corrosion resistance, and durability make it ideal for use with a huge variety of chemicals.  Wilkens ta page 3/6.  


Claims 1-3, 7-9, 25 and 26 Are Obvious Over Khoroshavina and Wilkens in View of Either of Ziche or Ereztech or the Combination of Ziche and Ereztech

Claims 1-3, 7-9, 25 and 26 are obvious pursuant to § 103 over Khoroshavina and Wilkens in view of either of Ziche or Ereztech for the following reasons.  

One of ordinary skill in the art is motivated with a reasonable likelihood of success to isolate/purify tetravinylsilane by distillation as taught by Khoroshavina and/or Ziche thereby arriving at pure tetravinylsilane meeting the purity recitations of the claims.  Khoroshavina does not specifically teach the claim 1 purity recitations of >1000 amu, less than 50 ppm water, or less than 10 ppm halide impurity or the further weight percent limitations of claims 25 or 26.  However, these claimed purity limitations are facially/inherently met by Khoroshavina.  The distilled product obtained by Khoroshavina would not be expected to contain any such impurities prior to packaging because distillation is a purification procedure.  Thus, the rational that Khoroshavina inherently meets the claimed purity recitations is that Khoroshavina purifies tetravinylsilane by distillation.   MPEP § 2112(IV).  This rational is also supported by the specification.   See specification at page 4, [0013].  A prima facie case is thus established and the burden therefor shifts to Applicant to demonstrate that Khoroshavina does not teach the claimed purity recitations.  MPEP § 2112(V).  In this regard, it is noted that the instant specification does not teach any specific purification techniques or purifications, any specific distillation techniques, any example distillations or any guidance respecting distillation or purification of the claimed silanes.  

Having pure tetravinylsilane in hand, one of ordinary skill in the art is further motivated by Wilkens in view of either of or the combination of: 

(1) Ereztech’s teaching of the hazardous nature and required inert storage conditions (including being kept away from direct sunlight) of tetravinylsilane; and/or 

(2) Ziche’s teaching that silanes bearing unsaturated organic groups are usually purified by distillation and that there is also a risk of polymerization during storage of these compounds, 

to package the isolated tetravinylsilane in a stainless steel tote as taught by Wilkens for storage or transport.  Wilkens fairly teaches that stainless steel totes are suitable packaging for hazardous chemicals that require inert conditions.  The rational underlying the instant § 103 rejection is that the selection of a known material based on its suitability for its intended use may support a prima facie obviousness determination.  MPEP § 2144.06; § 2144.07.  

The instant § 103 rejection is supported because distillation of unsaturated organosilanes is a well-known purification/isolation procedure as evidenced by the cited art.  And Wilkens fairly teaches that stainless steel totes are suitable alternative packaging for hazardous chemicals.  

Claims 1-3, 7-9, 25 and 26 Are Obvious Over Isono and Wilkens in View of Either of Ziche or Ereztech or the Combination of Ziche and Ereztech

Claims 1-3, 7-9, 25 and 26 are obvious pursuant to § 103 over Isono and Wilkens in view of either of Ziche or Ereztech.  As dissed above, Isono teaches isolation of tetravinylsilane by distillation with a GC purity of 99 area %.  Isono at pages 46-47/50, [0067].  

Respecting the claimed purity recitations, Isono teaches a GC purity of 99 area % and does not teach the presence of any >1000 amu, water, or halide impurities.  Isono therefore inherently meets the claimed purity recitations for the same reasons discussed above for Khoroshavina.  MPEP § 2112(IV)/(V).  

And for the same reasons discussed above, one of ordinary skill in the art is motivated with a reasonable likelihood of success to isolate/purify tetravinylsilane by distillation as taught by Isono and thereafter, one of ordinary skill in the art is further motivated by Wilkens in view of either of or the combination of: 

(1) Ereztech’s teaching of the hazardous nature and required inert storage conditions (including being kept away from direct sunlight) of tetravinylsilane; and/or 

(2) Ziche’s teaching that silanes bearing unsaturated organic groups are usually purified by distillation and that there is also a risk of polymerization during storage of these compounds, 

to package the isolated tetravinylsilane in a stainless steel tote as taught by Wilkens.  Wilkens fairly teaches that stainless steel totes are suitable packaging for hazardous chemicals that require inert conditions.  

Applicant’s Argument

Applicant notes that Example 4 shows the effect of high molecular weight species on the shelf life of TVS. The more high molecular weight  impurities that are initially present in a purified solution, the faster the concentration increases over time. The inventors found that minimizing the high molecular weight impurities actually decreases the rate at which the polymerization occurs in storage, which increases the shelf life of the TVS precursor solution.

Applicant argues that Khoroshavina specifically teaches the polymerization that occurs when purifying tetravinylsilane particularly when heating occurs. Applicant argues that this reference does not teach removing impurities to address this issue.  This argument is not considered persuasive because any polymeric impurities would be removed during the distillation, that it, left in the distillation pot or otherwise separated during the distillation due to differences in boiling points.   

Applicant argues that Ziche teaches that iron containing materials cause polymerization and should be avoided. See Abstract and Comparative Examples 1-6 and 8 of Ziche. Applicant argues that in view of Ziche, one of ordinary skill in the art would not introduce unsaturated silanes to an iron-containing container (much less a container of stainless steel). This argument is not considered persuasive because Ziche teaches that when iron-free materials are used, the polymerization of organosilicon compounds (S) is greatly slowed or completely prevented during the preparation or handling thereof.   Ziche at page 2, [0018].  Ziche depicts the chemical formula of organosilicon compounds (S) at page 1, [0010].  Tetravinylsilane does not fall within the genus of organosilicon compounds (S).  Furthermore, all of Ziche’s examples are directed to methacryloxy silanes.  Ziche provides no evidence or teaching that stainless steel promotes polymerization of tetravinylsilane.  

Applicant further argues that the present application shows that high molecular weight impurities are inherent in purified TVS.  This argument is not considered persuasive because it is not seen where in the specification Applicant teaches or shows that impurities are inherent in purified tetravinylsilane.  The instant specification does not teach any purification techniques or purifications, any distillation techniques, any example distillations or any guidance respecting distillation or purification of the claimed silanes.  The specification does not teach how the claimed purified tetravinylsilane was obtained.  

Applicant further argues that this is also acknowledged by Khoroshavina. See page 1040 of Khoroshavina ("However, upon tetravinylsilane distillation or later during its transformation into hexavinyldisiloxane, complications arose due to its polymerization.").  Again, this argument is not considered persuasive because any polymeric impurities would be removed during the distillation, that it, left in the distillation pot or otherwise separated during the distillation due to differences in boiling points.   

Applicant argues further, the tetravinylsilane of Khoroshavina is made by the reactions including chlorides and would be expected to contain chlorides. Applicant provides no supporting evidence for this assertion.  As such, this assertion is considered attorney argument.  The arguments of counsel cannot take the place of evidence in the record.  MPEP § 2145(I). Further, all date-relevant synthetic procedures identified in searches conducted by the examiner teach synthesis of tetravinylsilane using chloride containing reagents.  The instant specification does not teach any non-chloride synthetic method or purification method for tetravinylsilane.  Again, the specification does not teach how the claimed (low-chloride) purified tetravinylsilane was obtained in the first instance.  Absent any art of record or evidence regarding chloride levels, a prima facie case is asserted that chlorine free tetravinylsilane is obtained by distillation.  The very purpose of distillation is to remove impurities.  MPEP 2112(IV).  

Applicant further argues that lsono states that distillation methods 3-1 through 3-5 achieve tetravinylsilane purities of "GC purity 99% area", "GC purity 95% area" "GC purity 99% area" "GC purity 98% area", and "GC purity 97% area." However, this reference is silent as to weight percent. Further the values of lsono on recite two significant figures, so it is unclear if 99% area is merely 98.51 area or actually 99.0% area.  This argument is not persuasive because Applicant has not met its burden regarding inherency as discussed above.  MPEP 2112(V).  

Applicant further argues that the present disclosure has demonstrated the unexpected technical benefits of reducing HWM impurities, which reduces the rate of further polymerization.  This argument is not considered persuasive because the objective evidence offered is not commensurate with the claims scope.  A greater than expected result and evidence of unobvious or unexpected advantageous properties are evidentiary factors pertinent to the legal conclusion of obviousness of the claims at issue.  MPEP § 716.02(a)(I)/(II).  

Specification Example 5 demonstrates that packaging low chloride (0.1ppm), low water (28 ppm) tetravinylsilane in stainless steel results the tetravinylsilane maintaining its purity, whereas with higher levels of chloride/water the tetravinylsilane does not maintain its purity its purity in stainless steel (metal leaching appears to occur).  Specification at pages 13-14 (see data Table 3).  In view of the art of record, this result is unexpected.  This is, it is not seen how one of skill in the art could have predicted that low chloride/low water tetravinylsilane would experience less metal leaching in stainless steel than tetravinylsilane having slightly higher water/chloride amounts.  

However, the results of Example 5/Table 3 directed only to tetravinylsilane and only to stainless steel are clearly not commensurate with the claim 1 scope of “alkenyl or alkynyl-containing organosilicon precursor composition”, or the claim 2-3, 7-9, 25 and 26 scope of wherein the “container is made of stainless steel, glass, or quartz”.  MPEP § 716.02(d).  That is, whether the unexpected results are the result of unexpectedly improved results or property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support; that is, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  MPEP § 716.02(d).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622